Judgment unanimously modified on the law and facts in accordance with the memorandum herein, and as so modified affirmed, with costs to claimant. Memorandum: This appeal and cross appeal are confined to the issue of consequential damages to six parcels of commercial property which had a depth of 140 feet before the appropriation. The State appropriated 17 feet from the front of those parcels for highway widening purposes. The court, after evaluating the testimony of the appraisers for the claimant and the State based upon market data, found a value of $2 per square foot before the appropriation. Claimant’s expert testified that by reducing the depth of these parcels to 123 feet the value of the remaining parcels was seriously impaired for further commercial use whether developed or undeveloped and consequently damages were sustained .to the extent of 25 cents a square foot. In arriving at this figure he took into consideration modem depth charts, that the accepted minimum depth of land for *1093commercial use is 150 feet, his knowledge of the effect of a short commercial lot on the sales market, the setback requirement under the zoning ordinance, that one of the prime requisites of any commercial property is parking and that by taking 17 feet off such property the vital element of parking is affected. The State’s expert testified that there was no consequential damage to the remaining parcels. The court accepted claimant’s figure of 25 cents a square foot and found an after value of $1.75 a square foot for parcels 4, 5, and 76 which had been developed, but made no award for parcels 1, 2, and 7 which had not been developed. We conclude that no distinction should be made between the improved and unimproved parcels. Accordingly, we award 25 cents a square foot as consequential damages to parcels 1, 2, and 7 as follows: Parcel 1 —12,300 square feet — $3,075; Parcel 2 — 9,840 square feet — $2,460; Parcel 7 — 41,082 square feet — $10,270.50, or a total of $15,805.50. This sum added to the award of $13,838 for the improved parcels makes a total of $29,643.50 for consequential damages. (Appeal from judgment of Court of Claims in claim for damages for permanent appropriation.) Present — Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Bastow, JJ.